                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF MISSISSIPPI
                           NORTHERN DIVISION

SUN STATE OIL, INC.                                                        PLAINTIFF

V.                                                        NO. 3:18-CV-619-KHJ-FKB

SUMAN PAHWA d/b/a K&K OIL                                               DEFENDANT

                                       ORDER

      Before the Court are Defendant Suman Pahwa’s Motion in Limine [69] and

Plaintiff Sun State Oil, Inc.’s (“Sun State”) Motion in Limine [70]. For the reasons

below, the Court grants in part and denies in part Pahwa’s motion, and grants Sun

State’s motion.

I.    Background

      In July 2012, Sun State entered a Petroleum Supply Agreement (“the

Agreement”) with Harvest Enterprises, Inc., d/b/a Harvest Station (“Harvest”) to be

Harvest’s exclusive fuel supplier for a ten-year term. [1], ¶¶ 5-7. Defendant Pahwa

is a rival fuel supplier. Id., ¶¶ 10-12. Sun State alleges Pahwa knew it was

Harvest’s exclusive supplier. Id., ¶¶ 9-10. Despite this knowledge, Pahwa provided

fuel to Harvest from 2013 to 2016, as well as other entities in exclusive contracts

with Sun State. Id., ¶¶ 10-12.

      Sun State sued Pahwa in September 2018, bringing two counts of tortious

interference with contract/business relationship. [1], ¶¶ 22-33. Trial is currently set

for the Court’s term beginning August 16, 2021. Text-Only Order dated May 6,

2021. Both parties presented motions in limine.
II.    Standard

       The purpose of a motion in limine is to preclude opposing counsel from

“mentioning the existence of, alluding to, or offering evidence on matters so highly

prejudicial to the moving party that a timely motion to strike or an instruction by

the court to the jury to disregard the offending matter cannot overcome its

prejudicial influence on the jurors’ minds.” Parker v. Tyson Foods, Inc., 499 F. Supp.

3d 297, 299 (S.D. Miss. 2020) (quoting O’Rear v. Fruehauf Corp., 554 F.2d 1304,

1306 n.1 (5th Cir. 1977)). Though the granting of a motion in limine “does not

preclude the party sponsoring the evidence from revisiting the issue at trial,” the

issue must be raised “outside the jury’s presence.” Id. (quoting United States v.

Beasley, No. 3:20-CR-36-DPJ-LRA, 2020 WL 6438255, at *1 (S.D. Miss. Nov. 2,

2020)).

III.   Pahwa’s Motion in Limine [69]

       Pahwa asks the Court to exclude the following: (1) witnesses, documents,

testimony, or other discovery not provided or disclosed to him; (2) anything related

to Pahwa’s bankruptcy proceeding; (3) settlement discussions “of any kind”; and

(4) any information related to punitive damages prior to the jury determination of

liability and any compensatory damages. [69] at 1. The Court addresses each of

these below.

       A.      Undisclosed Witnesses, Documents, Testimony, or Other Discovery

       Pahwa asks the Court to exclude any witness, document, testimony, or other

discovery not provided or disclosed to him as it would “stymie” his defense. [69] at 1.




                                           2
Sun State objects only if such a blanket exclusion would apply to impeachment

evidence that need not be disclosed under Local Uniform Civil Rule 16. [72] at 1.

Sun State agrees the Court should exclude any substantive evidence not disclosed,

provided the ruling applies equally to both parties. The Court agrees that the

parties need not disclose impeachment evidence. It is premature to decide whether

evidence is solely for impeachment at this stage. The Court grants the motion

related to any undisclosed substantive evidence but denies it on undisclosed

evidence used solely for impeachment.

      B.     Pahwa’s Bankruptcy Proceeding

      Pahwa argues any reference to his bankruptcy proceeding must be excluded

under Federal Rule of Evidence 402 because it is not relevant. [69] at 1-2. Sun State

argues, “Pahwa filed bankruptcy in bad faith and in an attempt to frustrate Sun

State’s efforts to vindicate its rights in this action.” [72] at 2. Sun State also claims

that during that bankruptcy, Pahwa “engaged in highly unusual and improper

contact with fact witnesses to influence Sun State’s expert witness to try [to] get the

case resolved.” Id. at 3. It contends this supports a spoliation instruction. Id.

      The Court does not have enough information about Pahwa’s bankruptcy

proceeding to exclude it. Without more, the Court denies without prejudice the

motion as to the bankruptcy proceeding. Parties may reurge this matter at the

appropriate time at trial outside the presence of the jury.




                                            3
       C.    Settlement Discussions

       Pahwa asks the Court to exclude all settlement discussions between the

parties pursuant to Federal Rule of Evidence 408. [69] at 2. Sun State responds that

Rule 408 does not prohibit all uses of settlement discussions at trial. But Sun State

provides no examples of how it intends to use such discussions. Rather, it merely

references Pahwa’s alleged bad-faith litigation in his bankruptcy proceeding and

witness tampering. The Court does not consider this part of any settlement

discussions between the parties. [72] at 3-5.

       Because neither party points to any specific statement made or conduct that

occurred during settlement discussions, the Court denies this motion as to

settlement discussions without prejudice. The Court will faithfully apply Rule 408

at trial.

       D.    Information Related to Punitive Damages

       Pahwa asks the Court to bifurcate the punitive damages phase of the trial

and exclude all evidence that pertains to punitive damages from the liability phase

of trial. [69] at 2. Sun State agrees the Court should bifurcate the punitive damages

phase of the trial under Miss. Code Ann. § 11-1-65 but argues some evidence related

to punitive damages is relevant to liability. [72] at 5. The Court agrees that some

evidence may be relevant to both phases of the trial. The Court grants in part and

denies in part the motion as to this issue. The trial will be bifurcated, and the Court

excludes evidence relevant only to punitive damages from the liability phase of the




                                           4
trial. The Court does not exclude evidence relevant to both liability and punitive

damages from the liability phase.

IV.   Sun State’s Motion in Limine [70]

      Sun State asks the Court to exclude all “testimony, evidence or commentary

about Sun State’s and Pahwa’s relative size, wealth, income, or financial strength

(other than in the punitive damages phase of the trial)” under Federal Rule of

Evidence 403. [70] at 1.

      This Court has excluded under Rule 403 similar “David and Goliath”

arguments about the relative size, wealth, income, and financial strength of the

parties. Rogers v. Medline Indus., Inc., No. 1:17-CV-118-HSO-RHW, 2019 WL

402361, at *3-4 (S.D. Miss. Jan. 31, 2019). The logic is that any relevance of the

defendant’s ability to pay a judgment and other expenses is “substantially

outweighed by its prejudicial effect.” Id. at *4.

      Pahwa responds that Sun State’s size and wealth is relevant to his defense of

Sun State’s tortious interference with business/contract relationship claims. [71] at

1. Specifically, he argues this evidence is relevant to whether his actions were

calculated to damage Sun State’s lawful business and whether his actions were

done to cause economic loss without right or justifiable cause. Id. at 1-2. These

elements go to Pahwa’s intent. And Pahwa claims his “understanding of the size

and business of Sun State” is relevant to his intent. [71] at 2. He reasons that if he

“knew or believed Sun State was a large company, then he might very well have

believed that a small delivery of fuel would not cause economic harm to such a large




                                            5
company.” Id. at 2. He also states that he could not have “calculated” to interfere

with exclusive contracts because he never dealt with them “in his relatively small

business.” Id.

      Pahwa’s arguments are unavailing. First, the economic loss element does not

require the intent to cause economic harm to Sun State at large, but the purpose

must be to cause any economic loss. McFadden v. U.S. Fid. & Guar. Co., 766 So. 2d

20, 23 (Miss. Ct. App. 2000) (citation omitted) (emphasis added). Second, Pahwa’s

size relative to Sun State does not diminish his capacity to understand the effect

and purpose of an exclusive contract or his ability to “calculate” to damage Sun

State. The Court finds that any relevance of Sun State’s size and wealth is

substantially outweighed by the risk of prejudice. Sun State’s motion is therefore

granted on this topic. Pahwa, however, is not precluded from discussing the size of

his company.

      Sun State also asks for the exclusion of “any reference by Pahwa to the type

or number of attorneys Sun State can afford.” Id. at 2. Because the number and type

of attorneys Sun State employs is not relevant under Rule 401, the Court also

grants Sun State’s motion [70] on this topic.

V.    Conclusion

      The Court has considered all the arguments set forth by the parties. Those

arguments not addressed would not have changed the outcome of the Court’s

decision. For these reasons, the Court GRANTS IN PART and DENIES IN PART

Pahwa’s Motion in Limine [69]. The Court will bifurcate the trial into liability




                                          6
punitive phases. The Court excludes any undisclosed witness, document, testimony,

or other evidence, unless used solely for the purpose of impeachment. The Court

further excludes all evidence relating only to punitive damages from the liability

phase of trial.

       The Court further GRANTS Sun State’s Motion in Limine [70]. The Court

excludes all testimony, evidence, or commentary about Sun State’s and Pahwa’s

relative size, wealth, income, or financial strength (other than in the punitive

damages phase of the trial) as well as any reference by Pahwa to the type or

number of attorneys Sun State can afford.

       SO ORDERED this the 8th day of July, 2021.


                                               /s Kristi H. Johnson
                                               UNITED STATES DISTRICT JUDGE




                                           7
